DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 1-3, 6, and 9-20 are pending and are examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  

The claims are drawn to a genus of methods of treating a tumor by administrating
a pharmaceutical composition comprising a recombinant antibody or fragment thereof or
single chain variable fragment (scFv) peptide, wherein the antibody, fragment thereof, or scFv peptide bind to IL-8; the antibody, fragment thereof, or scFv peptide has a VH
segment comprising a first amino acid sequence selected from the group consisting of
SEQ ID NO: 1-15, 31-32, and a VL segment comprising a second amino acid sequence
selected from the group consisting of SEQ ID NO: 16-30, 33-34, to thereby generate the
antibody, fragment thereof or scFv peptide selected from the group comprising 43-2, 43-
12, 49-1, 49-3, 49-6, 49-7, 49-10, 49-12, 49-18, 49-22, 49-25, 49-31, 49-32, 49-34 and 49-37.
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad
Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the
invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
In the instant case, the specification discloses specific single chain (scFv)
antibodies 43-2, 43-12, 49-1, 49-3, 49-6, 49-7, 49-10, 49-12, 49-18, 49-22, 49-25, 49-31, 49-32, 49-34, and 49-37. There is no indication of an actual use of any antibody, fragment of it or specific single chain to treat any disease. At first glance, it appears that the number of antibodies to be used should be sufficient for the description of the antibodies. However, the claims broadly encompass the use of antibodies or fragments of it (without description of the invariant portion that needs to be retained for the use as a therapeutic for any scFv peptides), comprising either a VH segment comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-15, or 31-32, or a VL segment comprising an amino acid sequence selected from the group consisting of SEQ ID NO: 16-30, 33-34. The number of possible compounds is above 270 and this is in the situation that the peptides comprise the VH and the VL sequences disclosed. These considerations refer to the representative examples of the compounds to be used. In addition, and extremely important, is the fact that absolutely none of the compounds claimed were used to treat anything and thus Applicant is not considered to be in possession of the method claimed. An argument that a person of ordinary skill in the art would know how to use the antibodies for treatment (since there were methods of treatment of cancer with specific anti-IL-8 antibodies) would not be considered persuasive, since each antibody have a specific structure and properties and just the functional property of binding to IL-8 is necessary but not sufficient for a therapeutic antibody. Also, each antibody (in the situation that the antibody had been adequately described) has its own pharmacological properties and a specific dosage, administration regimen and length of treatment needs to be part of a method of treatment for an adequate description.

Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELLY GERALD STOICA whose telephone number is
(571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is
available to registered users. To file and manage patent submissions in Patent Center,
visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647
/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647